United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3670
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Michael Knight

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: July 19, 2017
                                Filed: July 24, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       In this direct criminal appeal, Michael Knight challenges the sentence the
district court1 imposed after he pleaded guilty to drug and gun charges, pursuant to

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
a written plea agreement. His counsel has moved to withdraw and submitted a brief
under Anders v. California, 386 U.S. 738 (1967), raising the reasonableness of the
sentence.

       We conclude that the appeal waiver is enforceable, because our review of the
record demonstrates that Knight entered into the plea agreement and the appeal
waiver knowingly and voluntarily, see Nguyen v. United States, 114 F.3d 699, 703
(8th Cir. 1997); the argument falls within the scope of the waiver; and no miscarriage
of justice would result from enforcing the waiver, see United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886,
890-92 (8th Cir. 2003) (en banc). Furthermore, we have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal outside the scope of the waiver.

      Accordingly, we grant counsel’s motion, and we dismiss this appeal.
                     ______________________________




                                         -2-